DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Important Remarks
Applicant has submitted improper claim amendments. Claims 4 and 12 are provided with status identifiers suggesting that the claims are canceled, but canceled claims are not to be presented with any claim text. See 37 CFR 1.121(c)(4)(i). Any future amendments that fail to comply with this rule may be dismissed as non-compliant and not treated on the merits until a proper amendment is filed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 21 October 2022. These drawings are acceptable.

Claim Objections
Claims 20–25 are objected to because of the following informalities:
Claim 20 should have the “and” after “top surface” on line 3 struck.
Claims 21–25 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3, 5–11, and 13–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 20 each recite “bacon and other foods.” The phrase “and other foods” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “and other foods”), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). Applicant should strike the unnecessary language from the claims.
Claims 16 and 25 each provide for a second handle, but then further mention “said first portion of said second handle (ln. 2) and “said second portion of said second handle” (ln. 3). Because nothing in these claims suggests that the second handle has a structure matching that of the first handle, these limitations have insufficient antecedent basis. Either each claim should specify that the second handle matches the structure of the first (which may be too limiting), or the first and second portions of the second handle should be properly introduced with the indefinite article.
Claim 20 recites “a plurality of bacon support structures” (ln. 9). However, the claim earlier recites “at least one bacon support structure” (lns. 6–7), which conflicts with the later limitation that requires a plurality, and which demonstrates that the later recitation fails to recognize proper antecedent basis. Applicant should amend the claim to reflect only one numerical range for the structure(s), and acknowledge antecedent basis.
Claims 2, 3, 5–7, 9–11, 13–15, 17–19, and 21–24 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub. 2001/0035408) in view of Fernandez (US Pub. 2002/0041920).
Claim 1: Adams discloses an apparatus for cooking bacon (para. 1, “bacon”) inside microwave ovens (abstract, “microwave safe”), the apparatus comprising:
a pan (figure, “drain pan”) comprising a top surface, a bottom surface (ascertainable from the figure), and a first portion of a first handle (figure, “handle”),
wherein said pan is dimensioned and configured for receiving at least one bacon support structure (figure, “rack trays,” “poles”) and for receiving bacon and other foods that may be positioned on said at least one bacon support structure during use (para. 3, “bacon”);
said at least one bacon support structure for supporting bacon during use (clearly evident from the figure), and
a cover or lid (figure, “vented cover”) comprising a top and a sidewall (see the figure).
Adams does not disclose its cover or lid comprising a second portion of said first handle, wherein said first portion of said first handle and said second portion of said first handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses.
However, Fernandez discloses a similar apparatus (also for microwave use) with a pan (12) comprising a first portion of a first handle (14) as well as a cover or lid (30) comprising a second portion of said first handle (32), wherein said first portion of said first handle and said second portion of said first handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses (“cooperate” is a broad term that encompasses how 14 and 32 of Fernandez facilitate, by their positions, being manipulated by a single hand).
It would have been obvious to one of ordinary skill in the art to add the second portion of the first handle taught by Fernandez to the cover or lid of Adams to make the cover or lid more secure when moving the apparatus.
Commentary: The manner in which Applicant has claimed first and second portions of a first handle is unusual, since an ordinary reading of what is disclosed clearly shows these to be separate elements, but the Office accepts Applicant’s terminology.
Claim 2: Adams discloses at least one raised support securing element (figure, “poles”).
Claim 3: Adams discloses a snout or lip (figure, “pour spout”).
Claim 6: Adams discloses said cover or lid being a removable cover or lid (evident from “vented cover” in the figure).
Claim 15: Modified as per claim 1 above, Fernandez discloses said first portion of said first handle extending outwardly away from said pan (see 14 in figs. 1–3), and wherein said second portion of said first handle extends outwardly away from said cover or lid (see 32 in figs. 1–3).
Claim 16: Modified as per claim 1 above, Fernandez discloses a second handle (see the second of 14 and 32 in the figures), wherein said first portion of said second handle extends outwardly away from said pan (see 14 in figs. 1–3), wherein said second portion of said second handle extends outwardly away from said cover or lid (see 32 in figs. 1–3), and wherein said first portion of said second handle and said second portion of said second handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses (“cooperate” is a broad term that encompasses how 14 and 32 of Fernandez facilitate, by their positions, being manipulated by a single hand).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Fernandez as applied to claim 1 above, and further in view of Oda et al. (US Pat. 4,112,833).
Claim 5: Adams does not disclose each of said pan and said cover or lid having a circular configuration, and wherein said at least one bacon support structure has a curved or semi-circular configuration.
However, Oda discloses a similar apparatus with a pan (12) having a circular configuration (see figs. 1–6)
Oda broadly teaches that cylindrical or circular shape is advantageous for symmetry (col. 2, ln. 68 to col. 3, ln. 2), and it would have been obvious to one of ordinary skill in the art to change the shape of the pan of Adams to adopt the circular configuration taught by Oda for that reason.
Furthermore, it would have been obvious to one of ordinary skill in the art to change the shape of the cover or lid, as well as the at least one bacon support structure, to have circular and curved or semi-circular configurations, respectively, to be adopted to the same overall cylindrical and symmetrical arrangement taught by Oda.
Claim 18: Adams modified by Oda discloses said at least one bacon support structure being a plurality of bacon support structures (Adams: figure, “rack trays,” “poles”), and wherein each of at least two bacon support structures of said plurality of bacon support structures has a curved or semi-circular configuration (see the explanation in claim 5 above).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Fernandez as applied to claim 1, and further in view of Fleck et al. (US Pat. 5,552,585).
Claim 7: Adams does not disclose a fluid or grease vessel. Instead, Adams only discloses that “collected grease could be poured from the drain pan” (para. 8).
However, Fleck discloses a highly similar apparatus with a fluid or grease vessel (col. 6, lns. 21–29, “excess grease once safely cooled, can be easily poured from a corner into a different container”).
It would have been obvious to one of ordinary skill in the art to add the fluid or grease vessel of Fleck to Adams to provide a portable vessel to store excess fluid or grease.
Claim 17: Adams does not quite disclose its at least one bacon support structure being detachably secured on said top surface of said pan. Instead, its at least one bacon support structure is detachably secured on a grill which sits on the top surface of the pan.
However, Fleck discloses a similar apparatus with at least one bacon support structure (14) being detachably secured on said top surface (at 28) of a pan (12).
It would have been obvious to one of ordinary skill in the art to replace the grill and support structure arrangement of Adams with the support structure and pan arrangement of Fleck to provide a more secure connection of the supports to the pan.

Claims 8–11, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Fleck and Oda.
Claim 8: Adams discloses an apparatus for cooking bacon (para. 1, “bacon”) inside microwave ovens (abstract, “microwave safe”), said apparatus comprising:
a pan (figure, “drain pan”) comprising a front, a rear, a pair of sides, a top surface, and a bottom surface (all ascertainable from the figure), and
wherein said pan is dimensioned and configured for receiving at least one bacon support structure (figure, “rack trays,” “poles”) for receiving bacon that may be positioned on said at least one bacon support structure during use (para. 3, “bacon”);
said at least one bacon support structure for supporting bacon during use (clearly evident from the figure); and
a cover or lid (figure, “vented cover”) comprising a top and a sidewall (see the figure).
Adams does not disclose that its at least one bacon support structure is secured on said top surface of said pan. Instead, its at least one bacon snaps onto a grill that sits on the top surface.
However, Fleck discloses a similar apparatus with at least one bacon support structure (14) secured on a top surface (at 28) of a pan (12).
It would have been obvious to one of ordinary skill in the art to replace the grill and support structure arrangement of Adams with the support structure and pan arrangement of Fleck to provide a more secure connection of the supports to the pan.
Adams does not disclose said pan having a circular configuration, and said at least one bacon support structure having a circular or semi-circular configuration, and said cover or lid having a circular configuration.
However, Oda discloses a similar apparatus with a pan (12) having a circular configuration (see figs. 1–6)
Oda broadly teaches that cylindrical or circular shape is advantageous for symmetry (col. 2, ln. 68 to col. 3, ln. 2), and it would have been obvious to one of ordinary skill in the art to change the shape of the pan of Adams to adopt the circular configuration taught by Oda for that reason.
Furthermore, it would have been obvious to one of ordinary skill in the art to change the shape of the cover or lid, as well as the at least one bacon support structure, to have circular and curved or semi-circular configurations, respectively, to be adopted to the same overall cylindrical and symmetrical arrangement taught by Oda.
Claim 9: Adams discloses at least one raised support securing element (figure, “poles”).
Claim 10: Adams discloses a snout or lip (figure, “pour spout”).
Claim 11: Adams discloses at least one handle (figure, “handle”).
Claim 13: Adams discloses said cover or lid being a removable cover or lid (evident from “vented cover” in the figure).
Claim 14: Adams does not disclose a fluid or grease vessel. Instead, Adams only discloses that “collected grease could be poured from the drain pan” (para. 8).
However, Fleck discloses a highly similar apparatus with a fluid or grease vessel (col. 6, lns. 21–29, “excess grease once safely cooled, can be easily poured from a corner into a different container”).
It would have been obvious to one of ordinary skill in the art to add the fluid or grease vessel of Fleck to Adams to provide a portable vessel to store excess fluid or grease.
Claim 19: Modified as per claim 8 above, Fleck discloses said at least one bacon support structure (14) being detachably secured on said top surface (at 28) of said pan (12).
Claims 20–25 rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Fleck, Oda, and Fernandez.
Claim 20: Adams discloses an apparatus for cooking bacon (para. 1, “bacon”) inside microwave ovens (abstract, “microwave safe”), said apparatus comprising:
a pan (figure, “drain pan”) comprising a top surface and, a bottom surface (ascertainable from the figure), and a first portion of a first handle (figure, “handle”),
wherein said pan is dimensioned and configured for receiving at least one bacon support structure (figure, “rack trays,” “poles”) and for receiving bacon that may be positioned on said at least one bacon support structure during use (para. 3, “bacon”);
a plurality of bacon support structures for supporting bacon and other foods during use (figure, “rack trays,” “poles”); and
a cover or lid comprising a top and a sidewall.
Adams does not disclose that its at least one bacon support structure is secured on said top surface of said pan. Instead, its at least one bacon snaps onto a grill that sits on the top surface.
However, Fleck discloses a similar apparatus with at least one bacon support structure (14) that is secured on a top surface (at 28) of a pan (12).
It would have been obvious to one of ordinary skill in the art to replace the grill and support structure arrangement of Adams with the support structure and pan arrangement of Fleck to provide a more secure connection of the supports to the pan.
Adams does not disclose its pan having a circular configuration, each of said plurality of bacon support structures having a circular or semi-circular configuration, and its cover or lid having a circular configuration.
However, Oda discloses a similar apparatus with a pan (12) having a circular configuration (see figs. 1–6)
Oda broadly teaches that cylindrical or circular shape is advantageous for symmetry (col. 2, ln. 68 to col. 3, ln. 2), and it would have been obvious to one of ordinary skill in the art to change the shape of the pan of Adams to adopt the circular configuration taught by Oda for that reason.
Furthermore, it would have been obvious to one of ordinary skill in the art to change the shape of the cover or lid, as well as the at least one bacon support structure, to have circular and curved or semi-circular configurations, respectively, to be adopted to the same overall cylindrical and symmetrical arrangement taught by Oda.
Adams does not disclose its cover or lid comprising a second portion of said first handle, wherein said first portion of said first handle and said second portion of said first handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses.
However, Fernandez discloses a similar apparatus (also for microwave use) with a pan (12) comprising a first portion of a first handle (14) as well as a cover or lid (30) comprising a second portion of said first handle (32), wherein said first portion of said first handle and said second portion of said first handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses (“cooperate” is a broad term that encompasses how 14 and 32 of Fernandez facilitate, by their positions, being manipulated by a single hand).
It would have been obvious to one of ordinary skill in the art to add the second portion of the first handle taught by Fernandez to the cover or lid of Adams to make the cover or lid more secure when moving the apparatus.
Claim 21: Adams discloses said pan further comprising a snout or lip (figure, “pour spout”).
Claim 22: Adams discloses said cover or lid being a removable cover or lid (evident from “vented cover” in the figure).
Claim 23: Adams does not disclose a fluid or grease vessel. Instead, Adams only discloses that “collected grease could be poured from the drain pan” (para. 8).
However, Fleck discloses a highly similar apparatus with a fluid or grease vessel (col. 6, lns. 21–29, “excess grease once safely cooled, can be easily poured from a corner into a different container”).
It would have been obvious to one of ordinary skill in the art to add the fluid or grease vessel of Fleck to Adams to provide a portable vessel to store excess fluid or grease.
Claim 24: Modified as per claim 20 above, Fernandez discloses said first portion of said first handle extending outwardly away from said pan (see 14 in figs. 1–3), and wherein said second portion of said first handle extends outwardly away from said cover or lid (see 32 in figs. 1–3).
Claim 25: Modified as per claim 20 above, Fernandez discloses a second handle (see the second of 14 and 32 in the figures), wherein said first portion of said second handle extends outwardly away from said pan (see 14 in figs. 1–3), wherein said second portion of said second handle extends outwardly away from said cover or lid (see 32 in figs. 1–3), and wherein said first portion of said second handle and said second portion of said second handle cooperate with one another when said pan and said cover or lid are put in contact with one another for handling of said apparatus to carry out operational uses (“cooperate” is a broad term that encompasses how 14 and 32 of Fernandez facilitate, by their positions, being manipulated by a single hand).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beckman (US Pub. 2007/0158339), disclosing a handle arrangement similar to Fernandez.
Levinson (US Pat. 4,880,951), disclosing matching handles that touch, like in Applicant’s figures.
Jump et al. (US Pat. 4,959,517), disclosing matching handles that lock together.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761